Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8-12, 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apps (20080083683).
Apps discloses:
1. (Currently Amended) A storage unit (figs 1-14) for storing one or more storable members having a maximum radius (capable of performing the above intended use of holding the above item), the storage unit comprising: a housing supporting at least one storage tunnel (10 with pocket within, suc as within 16), the storage tunnel defined by a circumferential wall extending about a central axis with the circumferential wall having a minimum distance from the central axis and extending from a front end to a rear end (walls relating to a circumference such as walls around perimeter of tunnel, such as within 16); and a support cradle defined along a lower portion of the tunnel (lower end such as in fig 2 such as portions adjacent holding 30), the support cradle including at least one longitudinal rail (30s), the at least one longitudinal rail extending continuously from the front end to the rear end and having a support surface which is at a distance from the central axis which is less than the minimum distance of the circumferential wall (as shown in figs 2, 2a).

2. (Currently Amended) The storage unit of claim 1 wherein the at least one longitudinal rail includes first and second longitudinal rails with the first longitudinal rail positioned on a first lateral side of the tunnel and the second longitudinal rail positioned on an opposite lateral side of the tunnel (as in fig 2 of which are located opposite lateral sides).

3. (Original) The storage unit of claim 1 wherein the at least one longitudinal rail has a smooth arcuate surface (as in fig 2a in order to hold smooth contents).

8. (Original) The storage unit of claim 1 wherein the maximum radius of the storable member is less than the minimum distance of the circumferential wall (capable of performing the above intended use, as the item is not positively claimed as already outlined above).

9. (Currently Amended) A storage unit (figs 1-14) for storing one or more storable members (capable of performing the above intended use of holding the above item), the storage unit comprising: a housing supporting at least one storage tunnel extending longitudinally from a front end to a rear end wherein the storage tunnel is defined by a circumferential wall (walls relating to a circumference such as walls around perimeter of tunnel, such as within 16), and at least a first longitudinal rail extends along the storage tunnel from the front end to the rear end and has a support surface which is radially inward from the circumferential wall (30s).

10. (New) The storage unit of claim 1 wherein the circumferential wall has an arcuate configuration (as in fig 2a).

11. (New) The storage unit of claim 9 further comprising a second longitudinal rail wherein the first longitudinal rail is positioned on a first lateral side of the tunnel and the second longitudinal rail is positioned on an opposite lateral side of the tunnel (30s are on opposite lateral sides).
12. (New) The storage unit of claim 9 wherein the at least first longitudinal rail has a smooth arcuate surface (as in fig 2a).

17. (New) The storage unit of claim 9 wherein the circumferential wall has an arcuate configuration (as in fig 2a).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735